Citation Nr: 0434497	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for left ankle 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Board remanded this case back to 
the RO in November 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's lumbar disc disease is not more than 
severely disabling, with moderate to severe functional loss 
and no evidence of ankylosis.

3.  The veteran's left ankle strain has been shown to be 
mildly to moderately disabling, with variable degrees of 
limitation of motion and pain.

4.  The veteran's service-connected disorders consist of 
lumbar disc disease (40 percent) and left ankle strain (10 
percent).

5.  The veteran's service-connected disorders have not been 
shown to preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 
51454-51458 (August 27, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5271 (2003).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
service-connected disorders.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in letters 
issued in June 2002 and March 2004.  By these letters, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that he should submit any additional 
evidence that he had in support of his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the June 2002 letter was issued prior to the first AOJ 
adjudication of the veteran's claims.  As such, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision, and 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

II.  Laws and regulations for increased evaluation claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

III.  Lumbar disc disease

In a November 1999 rating decision, the RO granted service 
connection for lumbar disc disease in view of an October 1999 
VA examination report that contained a medical opinion 
relating this disorder to service.  A 40 percent evaluation 
was assigned, effective from March 1997.  This evaluation has 
since remained in effect and is at issue in this case.

The veteran underwent a VA examination, conducted at a 
private facility, in June 2002.  This examination revealed 
that range of motion of the lumbar spine was limited by pain 
and stiffness but not by fatigue, weakness, lack of 
endurance, or incoordination.  Specific findings included 
forward flexion to 65 degrees, extension to 25 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 25 degrees.  There was no evidence of sensory 
loss in the lower extremities, and deep tendon reflexes were 
present and equal.  Also, there was no evidence of heat, 
redness, swelling, tenderness, muscle spasm, instability, or 
weakness in the low back.  A motor system examination was 
unremarkable, but a slight limp was noted.  Radiographs 
revealed large anterior superior osteophytes from L3 through 
L5.  The diagnosis was lumbar degenerative joint disease, 
with moderate functional limitations.  

The veteran was seen at a VA facility for complaints of 
severe back pain, particularly with movement, in August 2002.  
An examination revealed no tenderness of the back, and the 
examiner rendered an impression of acute lumbosacral strain.

In March 2004, the veteran underwent a second VA orthopedic 
examination.  During this examination, he reported back pain 
going down the left leg, with flare-ups resulting in 
functional limitation.  The examination revealed normal 
posture, with no ankylosis.  Range of motion testing revealed 
forward flexion to 20 degrees, with pain at 10 degrees; 
extension to 10 degrees, with pain at 5 degrees; and 
bilateral lateral flexion and rotation to 20 degrees.  The 
examiner noted the veteran's complaints of constant pain and 
commented that he "did not make any effort to do any range 
of motion."  Rather, the examiner found that the veteran's 
range of motion was moderately limited by pain.  The 
impression was degenerative joint disease of the lumbosacral 
spine, with moderate to severe limitation of function because 
of pain but no radiculopathy or myelopathy.  

The RO has evaluated the veteran's cervical spine disorder 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

Under the old criteria of Diagnostic Code 5293, effective 
through September 22, 2002, a 40 percent evaluation was 
warranted for severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief.  
A 60 percent evaluation was assigned in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, a 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
duration of at least six weeks during the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions, a 40 percent evaluation contemplates 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is in order for unfavorable 
ankylosis of the entire thoracolumbar spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.  Thoracolumbar and cervical spine segments are to 
be evaluated separately, except where there is unfavorable 
ankylosis of both segments, which will be evaluated as a 
single disability.  The code section for intervertebral disc 
syndrome is now 5243.

The Board has reviewed the extensive criteria set forth above 
but finds no basis for an increased evaluation for the 
veteran's service-connected lumbar disc disease.  In terms of 
intervertebral syndrome, the veteran's disability has never 
been characterized as more than moderate to severe in degree, 
and his neurological findings have essentially been within 
normal limits.  There is no indication of incapacitating 
episodes or any of the other specific symptoms listed in the 
old criteria for a 60 percent evaluation under Diagnostic 
Code 5293.  The only other possible bases for a higher 
evaluation would be ankylosis or a spinal fracture requiring 
long leg braces (under 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003)).  However, neither has been shown in this case.  

Furthermore, the Board observes that the finding of moderate 
to severe functional limitation is fully consistent with the 
currently assigned 40 percent evaluation and does not, in and 
of itself, present a basis for a higher evaluation.  As 
indicated above, the old criteria for a 40 percent evaluation 
under Diagnostic Code 5293 contemplates a severe disability.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (2003).

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 40 percent for 
lumbar disc disease, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Left ankle strain

In a November 1999 rating decision, the RO granted service 
connection for left ankle strain in view of an October 1999 
VA examination report that contained a medical opinion 
relating this disorder to service.  A 10 percent evaluation 
was assigned, effective from March 1998.  This evaluation has 
since remained in effect and is at issue in this case.

The veteran's June 2002 VA examination revealed that range of 
motion of the left foot and ankle was limited by pain and 
stiffness but not by fatigue, weakness, lack of endurance, or 
incoordination.  Specific findings included plantar flexion 
to 10 degrees, dorsiflexion to 40 degrees, inversion to 30 
degrees, and eversion to 10 degrees.  The ankle joint was 
stable, without crepitus or ligament laxity.  The veteran 
could walk on heels and metatarsals independently, and 
repetitive toe raises could be performed.  No sensory 
deficits were noted.  Radiographs of the left ankle revealed 
no abnormalities.  The diagnosis was left ankle strain, with 
residual pain and rigidity.  Functional limitations of the 
left ankle were characterized as mild.  

During his March 2004 VA orthopedic examination, the veteran 
reported worsening pain of the left ankle, requiring a brace 
and limiting walking distance to 50 yards.  The examiner 
noted that the veteran used a cane to walk.  The examination 
revealed mild swelling of the lateral malleolus of the left 
ankle, but the joint was not painful or productive of 
additional functional limitation.  Some edema and effusion 
were observed, and the veteran shouted with pain every time 
his ankle was touched.  Range of motion testing of the left 
ankle revealed dorsiflexion to 16 degrees and plantar flexion 
to 40 degrees, with no pain on motion.  The examiner rendered 
an impression of a left ankle injury with chronic left ankle 
strain and noted mild to moderate limitation of function of 
the ankle due to pain.

The RO has evaluated the veteran's left ankle strain at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under this section, a 10 percent evaluation is 
assigned for moderate limitation of ankle motion, while a 20 
percent evaluation contemplates marked limitation of motion.

In this case, the veteran's range of motion has been quite 
variable, with 10 degrees of plantar flexion noted on the 
June 2002 VA examination and 40 degrees revealed by the March 
2004 VA examination.  Functional impairment has been noted to 
be mild to moderate, with varying degrees of pain.  See 
DeLuca v. Brown, supra.  On balance, this evidence suggests a 
left ankle disorder that is not more than moderately 
disabling, thus proving no basis for an evaluation in excess 
of 10 percent under Diagnostic Code 5271.  There is also no 
evidence of ankylosis of the ankle in plantar flexion, less 
than 30 degrees (20 percent under Diagnostic Code 5270); 
ankylosis of the substragalar or tarsal joint in a poor 
weight-bearing position (20 percent under Diagnostic Code 
5272); malunion of os calcis or astragalus, with marked 
deformity (20 percent under Diagnostic Code 5273); or 
astragalectomy (20 percent under Diagnostic Code 5274).  

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
left ankle strain, and this claim must be denied.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, 38 U.S.C.A. § 5107(b) is not applicable.

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

VI.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include lumbar disc disease (40 percent) and left ankle 
strain (10 percent).  The veteran's combined disability 
evaluation is 50 percent.  See 38 C.F.R. § 4.16(a).  This 
evaluation does not meet the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether there exists 
an extra-schedular basis for the grant of entitlement to 
TDIU.  

In this regard, the Board has considered the veteran's 
educational and employment background. In his April 2002 
application, he reported that he last worked, as a truck 
driver, in January 1991.  His education consists of two years 
of high school.
 
The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  As indicated above, the veteran's service-
connected lumbar disc disease has been found to be moderate 
to severe in degree, while his left ankle strain has been 
noted to be mildly to moderately disabling.  None of his 
examiners has suggested in any way that these two disorders, 
in and of themselves, would preclude substantially gainful 
employment.  The Board is aware that the veteran has also 
received frequent treatment for psychiatric and respiratory 
disorders.  Service connection, however, is not in effect for 
those disorders, and they cannot be considered in the context 
of a TDIU claim.

The Board is aware of the veteran's difficulties in seeking 
employment, as indicated in his application.  That having 
been noted, the veteran, as a layperson, is unable to provide 
competent testimony as to matters which require medical 
expertise, such as the nature, extent, and etiology of his 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Additionally, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  As the preponderance of the evidence is 
against the veteran's claim, 38 U.S.C.A. § 5107(b) is not 
applicable in the present case.  The Board would point out, 
however, that the veteran is free to reopen his claim at any 
time.


ORDER

The claim of entitlement to an increased evaluation for 
lumbar disc disease, currently evaluated as 40 percent 
disabling, is denied.

The claim of entitlement to an increased evaluation for left 
ankle strain, currently evaluated as 10 percent disabling, is 
denied.

The claim of entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



